United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-683
Issued: October 5, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 12, 2011 appellant filed a timely appeal from an October 8, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied her
occupational disease claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained
knee and hand conditions in the performance of duty.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 24, 2010 appellant, then a 46-year-old letter carrier, filed a claim alleging that
on August 2, 2010 she sustained a recurrence of a July 21, 2010 injury.2 She stated that the
July 21, 2010 injury caused a concussion and vertigo. Appellant explained that her concussion
was not initially diagnosed. After she returned to work following the July injury, she was very
shaky and fell five more times. On August 2, 2010 appellant felt dizzy while delivering her
route and fell down causing injuries to her knee and left hand. On August 3, 2010 she fell again
and aggravated her knee condition. Appellant stopped work on August 3, 2010 and returned to
work on August 6, 2010.
On September 7, 2010 OWCP advised appellant that the evidence submitted was
insufficient to establish her claim and that the employing establishment controverted her claim
due to insufficient medical evidence. It requested a comprehensive medical report from her
treating physician, which included a description of symptoms, results of examinations and tests,
medical diagnosis, treatment provided and a physician’s opinion, with stated medical reasons,
explaining the cause of her condition and whether her employment duties caused or contributed
to her condition.
On September 14, 2010 OWCP adjudicated the claim as an occupational disease. It
found that appellant did not sustain a recurrence because she did not allege a spontaneous
worsening of a work-related condition, but alleged new work factors as the cause of her
condition. Because appellant stated that she fell twice on two different days, she should have
submitted an occupational disease claim.3
In unsigned July 21, 2010 discharge instructions, it was noted that appellant sustained a
head injury, fractured finger and staple wound closure.
In an unsigned August 22, 2010 report, Dr. Matthew J. DeLuca, a Board-certified
psychiatrist and neurologist, stated that on July 21, 2008 appellant fell down some steps at work,
struck her head, injured her foot and fractured the third and fourth fingers of the left hand.
Appellant stated that she had fallen down several more times since then and has suffered from
persistent neck and back pain and some vertigo. Upon examination, Dr. DeLuca did not find any
evidence of external cranial injury. Appellant’s motor examination revealed 5/5 strength with
normal tone and bulk. Dr. DeLuca opined that she suffered a cerebral concussion along with
some post-traumatic vertigo. He recommended a magnetic resonance imaging (MRI) scan
examination.

2

Appellant’s July 21, 2010 claim was accepted for closed fracture of the second finger, left and open wound of
the second finger, left under OWCP File No. xxxxxx308. She alleged that she hit her head and fingers as she “went
down stairs” while delivering mail.
3

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q) (2011). A recurrence of disability is
defined as an inability to work after an employee has returned to work, caused by a spontaneous change in a medical
condition which had resulted from a previous injury or illness without an intervening injury or new exposure to the
work environment that caused the illness. Id. at § 10.5(x) (2011).

2

In an August 25, 2010 MRI scan report, Dr. Howard Kessler, a Board-certified diagnostic
radiologist, noted that on July 21, 2010 appellant sustained a head injury with persistent
headache and dizziness and compared a prior August 4, 2010 computerized axial tomography
(CT) scan study. The examination revealed normal ventricular, sulcal and cisternal spaces with
no intracranial hemorrhage, mass lesion or extra-axial collection. Dr. Kessler also did not
observe any areas of abnormal signal intensity within the brain. He concluded that there was no
evidence of tumor, demyelination, infarct or subdural hematoma.
In a letter dated September 22, 2010, OWCP requested that Dr. DeLuca provide a
statement explaining the events that occurred on August 2 and 3, 2010, a diagnosis of appellant’s
knee and head conditions and a rationalized statement explaining whether the alleged conditions
were work related. No response was received.
In an August 10, 2010 prescription slip, Dr. Gary B. Kershner, a family practitioner,
authorized appellant to return to work on August 16, 2010 with no restrictions.
By decision dated October 8, 2010, OWCP denied appellant’s occupational disease claim
finding insufficient medical evidence to establish that her knee or hand conditions were due to
her employment activities.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of her claim by the weight of the reliable, probative and substantial evidence4
including that she sustained an injury in the performance of duty and that any specific condition
or disability for work for which she claims compensation is causally related to that employment
injury.5 In an occupational disease claim, appellant’s burden requires submission of the
following: (1) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; (2) medical evidence
establishing the presence or existence of the disease or condition for which compensation is
claimed; and (3) medical evidence establishing that the diagnosed condition is causally related to
the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.7 Rationalized medical
opinion evidence is medical evidence which provides the physician’s explanation as to the causal
relationship between the employee’s diagnosed condition and the specified employment factors
4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989); M.M., Docket No. 08-1510 (issued
November 25, 2010).
6

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000); D.U., Docket No. 10-144 (issued
July 27, 2010).
7

D.I., 59 ECAB 158 (2007); I.R., Docket No. 09-1229 (issued February 24, 2010); W.D., Docket No. 09-658
(issued October 22, 2009).

3

or incident.8 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.9
It is an accepted principle of workers compensation law and the Board has so recognized,
that when the primary injury is shown to have arisen out of and in the course of employment,
every natural consequence that flows from the injury is deemed to arise out of the employment,
unless it is the result of an independent intervening cause which is attributable to the employees’
own conduct. The basic rule is that a subsequent injury, whether an aggravation of the original
injury or a new and distinct injury, is compensable if it is the direct and natural result of a
compensable primary injury.10
ANALYSIS
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained an injury in the performance of duty. OWCP accepted that on August 2 and 3, 2010
she fell down at work as alleged. The Board finds that the record does not contain sufficient
medical evidence to establish that she sustained knee or hand conditions as a result of these
events.
Appellant submitted medical reports from Dr. DeLuca, who noted that on July 21, 2008
she sustained injuries to her head, knee and hand after she fell down at work. The Board notes
that her initial injury occurred on July 21, 2010, not 2008. Dr. DeLuca conducted an
examination and opined that appellant sustained a concussion and post-traumatic vertigo. This
report pertains to her July 21, 2010 claim and provides no probative opinion regarding the
August 2 and 3, 2010 events. Similarly, in the August 25, 2010 MRI scan report, Dr. Kessler
stated that he did not find any abnormal signal intensity within the brain nor evidence of any
tumor, demyelination, infarct or subdural hematoma. He did not provide any discussion
regarding the events of August 2 and 3, 2010 or the alleged injuries arising as a result.
As the medical evidence does not offer any opinion regarding the cause of appellant’s
alleged condition, it is of limited probative value.11 These reports are insufficient to establish
appellant’s claim.
The other evidence of record, including Dr. Kershner’s August 10, 2010 return to work
slip and July 21, 2010 discharge instructions, are insufficient to establish appellant’s claim as
they do not provide any description of her August employment events or an opinion regarding
causal relationship of her alleged hand and knee conditions. The evidence of record is void of
any medical evidence to support these conditions were sustained in August 2010. Appellant has
8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

9

B.B., 59 ECAB 234 (2007); D.S., Docket No. 09-860 (issued November 2, 2009).

10

See Charles W. Downey, 54 ECAB 313 (2003); M.S., Docket No. 07-1082 (issued October 23, 2007).

11

A.D., 58 ECAB 149 (2006); R.E., Docket No. 10-679 (issued November 16, 2010).

4

failed to submit probative medical evidence explaining how she sustained any knee and hand
conditions as a result of the August 2 and 3, 2010 work events.
On appeal, appellant contends that her falls on August 2 and 3, 2010 were caused by
vertigo, which was a consequence of a concussion she sustained on July 21, 2010. The record
does not substantiate that OWCP accepted appellant’s July 21, 2010 claim for concussion or
vertigo. Appellant’s allegations regarding the conditions she sustained on July 21, 2010 would
pertain to her July 21, 2010 claim, but do not substantively establish her claim for hand and knee
injuries on August 2 and 3, 2010.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained hand and knee conditions in the performance of duty.12

12

The Board notes that appellant submitted additional evidence following the October 8, 2010 decision. Since
the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the
Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57
ECAB 126 (2005). Appellant may submit that evidence to OWCP along with a request for reconsideration.

5

ORDER
IT IS HEREBY ORDERED THAT the October 8, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 5, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

